UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1906


BARRY NAKELL,

                Respondent - Appellant,

          v.

JOHN M. BARTH, SR.,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-cv-00236-F)


Submitted:   April 29, 2016                   Decided:   May 11, 2016


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Nis Leerberg, SMITH MOORE LEATHERWOOD LLP, Raleigh, North
Carolina, for Appellant. Michael J. Small, David B. Goroff, Licyau
Wong, FOLEY & LARDNER LLP, Chicago, Illinois; Reginald B.
Gillespie, Jr., N. Hunter Wyche, Jr., WILSON & RATLEDGE, PLLC,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Barry Nakell appeals the district court’s order assessing

fees and costs pursuant to 28 U.S.C. § 1927 (2012), against him

for unreasonably multiplying the proceedings in an action brought

by his client against John M. Barth, Sr.     We have reviewed the

parties’ briefs and the record on appeal and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    Nakell v. Barth, No. 5:14-cv-00236-F (E.D.N.C.

July 10, 2015).   We grant Barth’s motion to submit the case on the

briefs and we dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                          AFFIRMED




                                 2